Citation Nr: 1118340	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the claimant's application for burial benefits and plot allowance was timely.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to February 1946.  He died on December [redacted], 2006.  The appellant is the Veteran's son, on behalf of the Veteran's surviving spouse.  The Veteran's surviving spouse, D.S., was determined by VA to be incompetent in August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran requested a hearing before a travelling Member of the Board.  However, the claimant subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The issue of the claimant's substantive entitlement to non-service connected burial benefits and plot allowance for her late husband has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  D. S.'s ability to file a claim for VA benefits was severely compromised by her dementia, which onset in December 2006.

2.  The appellant was given power of attorney over D. S.'s affairs in February 2009.

3.  The appellant filed a claim for burial benefits on behalf of D. S. in March 2009.

4.  Good cause was shown to extend the deadline to perfect the claim for burial benefits  and plot allowance until date of the filing of this claim.


CONCLUSION OF LAW

The application for burial benefits and plot allowance is held to be timely.  38 U.S.C.A §§ 501, 2302(a) (West 2002); 38 C.F.R. §§ 3.109, 3.1600, 3.1601 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the appellant with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the appellant's claim is required at this time.  

The claimant contends that the time limit for filing a claim for non-service connected burial benefits and plot allowance should be extended so as to render the present claim, which was filed in March 2009, timely.

The provisions of 38 C.F.R § 3.1600 provide that certain death benefits may be paid if (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of compensation); or (2) the Veteran has an original or reopened claim for either benefit pending at the time of his or her death, and, (i) in the case of an original claim there is sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of the Veteran's death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to indicate that the Veteran would have been entitled to compensation of pension prior to the date of death.  Non-service connected burial benefits are also payable in the case of some war Veterans when there is no next of kin and no funds in the Veteran's estate to cover burial and funeral expenses.  

A plot or interment allowance is also payable in certain circumstances.  38 C.F.R. § 3.1600(f).  For claims filed after December 16, 2003, such allowance is payable when the deceased Veteran is eligible for burial in a national cemetery and is not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  Id.

38 C.F.R. § 1601 provides that claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) and plot or burial allowances under 3.1600(f) must be received by VA within 2 years after the burial or cremation of the body.

In this case, the Veteran was buried on December [redacted], 2006.  The claim for burial benefits was received by VA on March 18, 2009, more than 2 years after the Veteran was buried.

The claimant contends that the date for filing the claim for burial benefits should be extended until March 18, 2009 because D.S. was incompetent during the entire period from her husband's death until the present time.  The claimant received power of attorney to handle his mother's affairs on February 17, 2009, one month prior to filing for burial benefits.

38 C.F.R. § 3.109 provides that time limits within which claimants are required to act to perfect a claim may be extended for good cause shown.  Where, as in this case, extension is requested after the expiration of a time limits, the action required of the claimant must be taken concurrent with or prior to the request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.

Here, the claimant requested extension of the time limit for filing this claim.  At that time the claimant related that D.S. had been unable to file for benefits on time because she had dementia and was incompetent.

The claimant submitted a letter from D.S.'s physician indicating that D.S. had dementia since December 2006, which is the month of the Veteran's death.  The physician indicated that this affected D.S.'s cognitive skills and motor skills and she is unable to get around.  The physician indicated the D.S. had neglected her bills and taxes for this reason.  In a rating decision dated in July 2009, the RO proposed that D.S. be found incompetent by reason of her dementia.  D.S. was adjudged incompetent by VA in an August 2009 rating decision.

The Board finds that good cause has been shown for D.S.'s failure to file her claim within 2 years of her husband's death, namely, that she was incompetent by reason of her dementia during that entire 2 year period.  Moreover, the claimant could not file this application on D.S.'s behalf within the 2 year period because he did not yet have power of attorney over D.S.'s affairs.  The claimant filed the claim for burial and cemetery expenses approximately 1 month after being granted power of attorney over D.S.'s affairs.  

For these reasons, the Board finds that this claim was timely filed.

ORDER

The claim for burial benefits and plot allowance is considered to be timely filed.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


